Case 1:21-mj-00146-MSN Document 4 Filed 04/22/21 Page 1 of 4 PageID# 14
    Case 1:21-mj-00146-MSN Document 4 Filed 04/22/21 Page 2 of 4 PageID# 15




x
Case 1:21-mj-00146-MSN Document 4 Filed 04/22/21 Page 3 of 4 PageID# 16
Case 1:21-mj-00146-MSN Document 4 Filed 04/22/21 Page 4 of 4 PageID# 17




                                                        Digitally signed by Michael S.
                                                        Nachmanoff
                                                        Date: 2021.04.22 16:08:25 -04'00'
